52 F.3d 320
10 IER Cases 960
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eben C. COMER;  Warren R. Hodges, Plaintiffs-Appellants,andGeorge Lunsford;  Clyde B. Nichols, Jr.;  David E. Smith, Plaintiffs,v.ENSR OPERATIONS, a foreign corporation, Defendant-Appellee,andAmerican Nukem Company, a corporation, Defendant.
No. 94-2152.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 4, 1995.Decided:  April 26, 1995.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  John T. Copenhaver, Jr., District Judge.  (CA-93-317-2)
Eben C. Comer, Warren R. Hodges, Appellants Pro Se.  Paul Bernard Lindemann, JACKSON, LEWIS, SCHNITZLER & KRUPMAN, Greenville, SC;  Robert E. Douglas, DOUGLAS, HAMRICK, HARPOLD & STRAUB, Charleston, WV;  David L. Gordon, JACKSON, LEWIS, SCHNITZLER & KRUPMAN, Atlanta, GA, for Appellees.
S.D.W.Va.
AFFIRMED.
Before MURNAGHAN, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order granting summary judgment to the Appellee in a wrongful discharge action brought pursuant to the court's diversity jurisdiction.  Our review of the record and the district court's opinion discloses no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Comer v. ENSR Operations, No. CA-93-317-2 (S.D.W. Va.  Aug. 5, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.